Citation Nr: 0308365	
Decision Date: 05/02/03    Archive Date: 05/15/03

DOCKET NO.  02-01 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
disability compensation benefits, in the calculated amount of 
$7,091.




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from December 1947 to 
September 1953.  He has been represented throughout his 
appeal by the Virginia Department of Veterans Affairs.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 decision by the Committee on 
Waivers and Compromises (Committee) at the Roanoke, Virginia 
Regional Office (RO), which denied the veteran's request for 
waiver of the recovery of an overpayment of disability 
compensation benefits in the calculated amount of $7,091.  He 
perfected a timely appeal of that decision.  

The Board notes the veteran did not challenge the amount of 
overpayment created; therefore, this decision is limited to 
the issue of his entitlement to waiver as listed on the title 
page.  But see Schaper v. Derwinski, 1 Vet. App. 430, 437 
(1991); 38 C.F.R. § 1.911(c)(1) (2002).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained and the claimant 
has been adequately notified of the efforts taken to obtain 
relevant records and of the future action to be taken by VA.  

2.  The veteran was awarded VA compensation benefits 
effective from April 12, 1972.  

3.  In a letter dated in November 1981, the RO informed the 
veteran that his disability compensation award included 
additional benefits for his spouse and that any change in the 
number or status of his dependents must be promptly reported 
to the VA.  

4.  The RO, including by correspondence dated in December 
1982 and March 1993, notified the veteran that his VA 
disability compensation payments included additional benefits 
for his spouse and that he was responsible for reporting any 
changes in the number of his dependents; and, he was informed 
that a change in the number of his dependents would cause a 
reduction in his benefits.  

5.  The veteran's failure to promptly report his divorce on 
December 13, 1993, and his subsequent remarriage on August 2, 
1996, led to the creation of the overpayment.  

6.  With respect to that portion of the overpayment created 
during the period from January 1, 1994, through August 1, 
1996, there was significant fault on the part of the veteran; 
he did not change his position to his detriment in reliance 
on the additional VA disability compensation paid for a 
spouse; and it is not shown that collection of the 
indebtedness would deprive him or his spouse of basic 
necessities or defeat the purpose of the benefit.  

7.  With respect to the overpayment created during the period 
from August 2, 1996 through April 30, 2000, there was some 
fault on the part of the veteran, but it would defeat the 
purpose of the benefit to recover that portion of the 
overpayment.  


CONCLUSIONS OF LAW

1.  Recovery of the overpayment of disability compensation 
benefits created during the period from January 1, 1994 to 
August 1, 1996, would not be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§§ 1.963, 1.965 (2002).  

2.  Recovery of the overpayment of disability compensation 
benefits created during the period from August 2, 1996 to 
April 30, 2000, would be against equity and good conscience.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000.

The Board notes that there has been a change in law during 
the pendency of this appeal with enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), which provides that 
upon receipt of a complete or substantially complete 
application, VA shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103 
(West 2002).  VCAA also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A 
(West 2002).  

However, the U.S. Court of Appeals for Veterans Claims 
(Court) has recently held that the notice and duty-to-assist 
provisions of VCAA pertain to chapter 51 of title 38, U.S. 
Code, and not to the statute at issue in this appeal -- 
chapter 53 of title 38, which contains its own notice 
provisions.  Thus, the Court held that VCAA does not apply in 
waiver cases.  See Barger v. Principi, 16 Vet. App. 132 
(2002).  

Regardless, the Board finds that VA has complied with the 
duties to assist and notify set forth in the former law, as 
well as the new VCAA.  A review of the record shows no 
indication of outstanding, available evidence pertinent to 
this appeal.  The veteran was notified in the October 2001 
Committee decision, and the January 2002 statement of the 
case (SOC), that the criteria for waiver of recovery of an 
overpayment of compensation benefits in the amount of $7,091 
had not been met.  VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  Based on the foregoing, the Board concludes that the 
appellant has been informed of the information and evidence 
needed to substantiate his claim and that VA has complied 
with its notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  In this regard, the RO has performed an 
audit of the veteran's account.  It does not appear that 
there are any identified and relevant records which have not 
been obtained.  The veteran has not asserted that any 
relevant evidence has not been associated with the claims 
file, or that any additional development is required.  In 
addition, in a letter, dated in June 2001, the Board notified 
the veteran of the provisions of the VCAA.  The Board 
therefore finds that VA has complied with its duty to notify 
the veteran of his duties to obtain evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


II.  Factual background.

The record indicates that the veteran served on active duty 
from December 1947 to September 1953.  In a rating action 
dated in September 1972, the veteran was awarded service 
connection for residuals of fracture, right ulna and right 
radius, 40 percent disabling; chronic brain syndrome with 
encephalagia, residuals of brain trauma, 30 percent 
disabling; and limitation of pronation, right forearm, 20 
percent disabling, all effective April 12, 1972.  Received in 
October 1972 and September 1976 were Declaration of Marital 
Status forms (VA Form 686c), wherein the veteran reported 
that he was married to [redacted].  

By letter dated in November 1981, the veteran was informed 
that his award had been amended.  He was informed that 
included in his award were additional benefits for his 
spouse, and any changes in the number or status of his 
dependents must be reported promptly to the VA.  
Subsequently, by letter dated in December 1982, the veteran 
was informed that his award had again been amended.  In that 
letter, he was informed that included in his award were 
additional benefits for his spouse.  The veteran was further 
advised that any change in the number or status of his 
dependents must be reported promptly to the VA.  In July 
1991, the veteran was requested to submit the Social Security 
Number (SSN) of any dependents for whom he was receiving 
benefits.  In response to that letter, the veteran provided 
the SSN for [redacted] whom he reported as his wife.  By letter 
dated in March 1993, the veteran was once again informed that 
the compensation benefits he was receiving included an 
additional amount for his spouse, and he was responsible for 
reporting any changes in the number of his dependents.  The 
veteran was further informed that if the number of his 
dependents changed, his payment would be reduced accordingly.  

In May 1993, the veteran completed a Status of Dependents' 
questionnaire, wherein he indicated that he was married to 
[redacted].  Subsequently, in a Status of Dependents' 
questionnaire, completed in April 2001, the veteran reported 
being married to [redacted]; he listed the date of marriage as 
August 2, 1989.  In a report of contact (VA Form 119), 
completed in June 2001, the veteran's ex-wife ([redacted]) 
reported that she and the veteran were divorced on December 
14, 1993 and that he remarried four years ago.  She indicated 
that being reported as the veteran's dependent was adversely 
affecting her Social Security Income benefits.  

Received in August 2001 was a Declaration of Status of 
Dependents (VA Form 686c), wherein the veteran indicated that 
he was divorced from [redacted] in December 1993, and he 
subsequently married [redacted] on August 2, 1996.  Also 
submitted in August 2001 was a final divorce decree, showing 
a judgment of divorce from [redacted] being rendered in December 
1993.  Also submitted was a certificate of marriage, showing 
that the veteran was joined in marriage to [redacted] on August 
2, 1996.  

Based upon the above information, by letter dated in August 
2001, the veteran was informed that his award had been 
amended to remove [redacted] as his spouse, effective January 1, 
1994.  His wife [redacted] was added to his award, effective May 
1, 2001.  This action resulted in the creation of an 
overpayment in the calculated amount of $7,091.  

In a Financial Status Report filed by the veteran in 
September 2001, he reported that he was married.  He reported 
a combined monthly net income of $2,107.  He calculated his 
monthly expenses to be $2,385.53, consisting of: $823.12 for 
rent, $400 for food, $178 for utilities and heat, $140 for 
life insurance, $140 for car maintenance and gas, $38 for 
tax, and $666.41 for other living expenses and debts.  The 
veteran reported total assets of $139,000, including two 
automobiles (a 1991 Chevy and a 2001 Pontiac), and $110,000 
in real estate.  The veteran reported that monthly expense 
included credit and installment payments of $1,090.87, of 
which none was overdue.  

Received in November 2001 was a copy of a letter dated 
December 21, 1993, wherein the veteran informed the RO of his 
divorce from [redacted], which became final on December 13, 1993.  
Attached to that letter was a copy of the final decree of 
divorce.  


III.  Legal analysis.

VA law provides that the effective date of discontinuance of 
compensation to a veteran for a dependent spouse is the last 
day of the month in which the divorce occurs; for divorce 
prior to October 1, 1982, the effective date is the last day 
in the calendar year in which the divorce occurred.  38 
U.S.C.A. § 5112(b) (West 2002); 38 C.F.R. § 3.501(d) (2002).  

A veteran who is receiving compensation must notify VA of any 
material change or expected change in his or her 
circumstances which would affect his or her entitlement to 
receive, or the rate of, the benefit being paid.  Such notice 
must be furnished when the recipient's marital or dependency 
status changes.  38 C.F.R. § 3.660(a) (2002).  

VA law also provides that recovery of overpayments of any 
benefits shall be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver and 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963(a) (2002).  
The standard "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination consideration will be given to the 
following elements, which are not all-inclusive:

(1) Fault of the debtor. Where actions of the debtor 
contribute to the creation of the debt.

(2) Balancing of faults. Weighing fault of the debtor against 
VA fault.

(3) Undue hardship. Whether collection would deprive debtor 
or family of basic necessities.

(4) Defeat the purpose. Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5) Unjust enrichment. Failure to make restitution would 
result in unfair gain to the debtor.

(6) Changing position to one's detriment. Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

See 38 U.S.C.A. § 5302(West 2002); 38 C.F.R. § 1.965(a) 
(2002).  

The Committee has determined that the indebtedness did not 
result from fraud, misrepresentation, or bad faith, any of 
which would constitute a legal bar to granting the requested 
waiver.  See 38 U.S.C.A. § 5302.  The Board concurs with that 
determination; however, before recovery of indebtedness can 
be waived it must also be shown that it would be against the 
principles of equity and good conscience to require the 
veteran to repay the debt to the government.  38 C.F.R. 
§§ 1.963, 1.965.  

In this case, the record shows that by correspondence dated 
in November 1981, December 1982, and March 1993, the RO 
notified the veteran that his VA disability compensation 
payments included additional benefits for his spouse and that 
immediate action was required in case of any change in the 
status of his dependents.  The record also shows that the 
veteran's marriage to [redacted] was terminated in December 1993 
but he continued to accept VA payments after that event.  The 
Board must conclude, therefore, that there was significant 
fault on the part of the veteran as he did not promptly 
notify VA of his divorce.  There is no evidence that VA was 
at fault in the creation of the debt.  

In this matter, there was significant fault on the part of 
the veteran as he did not promptly notify the VA of his 
divorce to [redacted] on December 13, 1993 and his remarriage to 
[redacted] on August 2, 1996.  The Board has noted the veteran's 
claim that he promptly notified the RO by a letter dated 
December 21, 1993 of his divorce from [redacted].  However, there 
is no indication that the RO ever received such a letter 
informing it of the veteran's divorce from [redacted].  Fault on 
the part of the veteran is but one of the factors for 
consideration in determining his entitlement to waiver.  In 
considering other factors, the Board notes that information 
pertaining to the veteran's financial situation shows that he 
reported in a September 2001 Financial Status Report, that 
his monthly expenses exceed his monthly income by 
approximately $278.  However, it is not shown that collection 
of the overpayment would deprive the veteran and his family 
of food, clothing, shelter and other basic necessities.  The 
veteran has considerable assets, and about $1,000 of credit 
bills per month, none of which were overdue.  We note that 
indebtedness to the Government is entitled to the same 
consideration as his other debts.  Accordingly, there is no 
basis for the Board to conclude that the recovery of the 
overpayment would deprive the veteran and his spouse of basic 
necessities.  

While the veteran was not in fact entitled to the dependency 
allowance for a spouse during a period apparently beginning 
on January 1, 1994 through August 1, 1996, because of his 
divorce from [redacted] and his failure to inform the VA of his 
subsequent remarriage, he otherwise could have become 
eligible for this benefit from the time of his remarriage to 
[redacted].  From August 2, 1996, he did again have a dependent 
spouse, albeit a different one from the individual who was 
listed in the VA records.  Thus, for the VA to recover this 
portion of the benefit would tend to nullify the objective 
for which the benefits were intended.  By comparison, 
however, the veteran was not even eligible for the dependency 
allowance during the period from January 1, 1994 through 
August 1, 1996, and he, himself does not dispute this.  
Therefore, the Board concludes that failure to make 
restitution of this portion of the overpayment would result 
in an unfair gain to the veteran.  

Accordingly, it is the judgment of the Board that, based on 
the principles of equity and good conscience, the 
indebtedness relating to the period from August 2, 1996 
through April 30, 2000, should be waived; the recovery of the 
overpayment covering the period from January 1, 1994 through 
August 1, 1996, would be consistent with the standard for 
equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. 
§§ 1.963, 1.965.  


ORDER

Entitlement to a waiver of recovery of the overpayment of 
disability compensation benefits covering the period from 
August 2, 1996 through April 30, 2000, is granted and, to 
this extent, the appeal is allowed.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

